VaughN, J.
The defendant contends that the trial court committed error by overruling the defendant’s motion for nonsuit entered at the close of all the evidence. The defendant contends that “the State did not introduce evidence tending to negative knowledge or intent on the part of the owner” and therefore, the State failed to prove felonious intent to steal. There is no merit to this contention. Suffice to say that the record is replete with evidence tending to show a present intent on the part of the defendant to take property belonging to another and convert it to his own use. The defendant relies on State v. Goffney, 157 N.C. 624, 73 S.E. 162, which we find to be inapplicable to the case at bar. There the entry was found to be a lawful one as the owner of the premises gave the defendant permission to enter. The entry was with the consent and at the instance of the owner. Such permission or consent does not appear from the evidence of this case. The motion for nonsuit was properly overruled.
 The defendant further contends that error was committed by the admission of the testimony of Lieutenant H. E. Tucker, over the defendant’s objection, for the purpose of corroborating the testimony of the State’s witnesses. The defendant vigorously asserts that the testimony of the State’s witnesses was not definite or exact as to the date nor time of the alleged robbery and the testimony of the police officer, which was of “convincing assurance,” should not be allowed to bolster this evidence. Evidence which tends to corroborate a party’s witnesses is competent, and is properly admitted upon the trial for that purpose. 7 Strong, N.C. Index 2d, Witnesses, § 5, p. 696. The court instructed the jury that Tucker’s testimony was being allowed into evidence solely for the purpose of corroborating the State’s witnesses and that it was for the jury to decide whether the evidence was in fact corroborative. The testimony was properly admitted and the objection is without merit.
In the trial below we find
No error.
Campbell and Paricer, JJ., concur.